Dear Mr. Winston:
This office is in receipt of your opinion request, wherein you ask whether an individual may simultaneously hold the positions of Vice-President of University Affairs for Northwestern University while holding the local elective office of Natchitoches City Councilman.
The provisions of our state Dual Officeholding and Dual Employment Law, LSA-R.S. 42:61 et seq., governs our response.
The definitions section of the law indicates that your position at Northwestern would fall under the executive branch of state government in LSA-R.S. 42:62(3) and within the prohibition contained in LSA-R.S. 42:63(D). The prohibition contained within LSA-R.S. 42:63(D) prohibits an individual from holding a local elective office such as Natchitoches City Councilman while holding employment with Northwestern University, which is statutorily defined as employment with state government.
However, our conclusion is based upon an exemption contained in LSA-R.S. 42:66(B), which provides:
       Nothing in this part shall be construed to prevent a school teacher or person employed in a professional educational capacity in a grade school, high school, other educational institution, parish or city school board from holding at the same time an elective or appointive office.
You advise that you are required to teach at least one 3 hour course per session at the university. For this reason, we are of the opinion that the exemption quoted above permits you to serve as an elected member of the Natchitoches City Council, while holding your employment with Northwestern University.
If you have other inquiries in which we may be of assistance, please contact this office.
Very truly yours,
                                     RICHARD P. IEYOUB ATTORNEY GENERAL
                                     BY: ____________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Mr. John Winston, Vice President University Affairs Northwestern State University Natchitoches, LA  71497
Date Received:
Date Released:
KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL